Citation Nr: 0800607	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-15 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus prior to June 4, 2007, and an initial 
rating in excess of 40 percent from that date.

2.  Entitlement to an initial rating in excess of 10 percent 
for coronary artery disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The veteran's DD Form 214 indicates active duty dates from 
November 1965 to August 1967, however, an April 2002 competed 
request for records indicated that the veteran's active duty 
dates were from November 1965 to September 1967.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2002 rating decision of the San Diego Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
granted service connection for diabetes mellitus, type II, 
(herbicide) and assigned a 20 percent rating, effective July 
9, 2001.  Service connection was also established for 
coronary artery disease status post revascularization 
procedure with stents, coronary artery bypass graft (CABG), 
and myocardial infarction (MI) as secondary to diabetes 
mellitus, type II, with a 10 percent evaluation assigned, 
effective July 9, 2001.  A May 2004 rating decision assigned 
an earlier effective date (May 8, 2001) for the 20 percent 
rating for diabetes mellitus.  The May 2004 decision also 
assigned an earlier effective date (May 8, 2001) for the 10 
percent rating for the heart disorder, increased the rating 
to 100 percent effective September 1, 2001 (due to MI and 
CABG), and restored the 10 percent rating, effective January 
1, 2002.  On his April 2004 Form 9, the veteran requested a 
Travel Board hearing.  A September 2006 report of contact 
shows that the veteran cancelled his hearing request.   

Evidence from the June 2007 VA examinations appear to raise 
claims seeking service connection for a bilateral eye 
disorder, peripheral neuropathy, and erectile dysfunction all 
as secondary to the veteran's service connected diabetes 
mellitus.  As these matters have not been addressed by the 
RO, they are not before the Board, and are referred to the RO 
for further action.


FINDINGS OF FACT

1.  Prior to June 4, 2007, the veteran's diabetes mellitus 
was treated with oral hypoglycemic agent, insulin and 
restricted diet, but did not require regulation of 
activities.

2.  From June 4, 2007, the veteran's diabetes mellitus has 
required insulin, a restricted diet and regulation of 
activities, but has not caused episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization once or 
twice yearly or visits to a diabetic care provider twice 
monthly.

3.  Throughout the appeal period, the veteran's coronary 
artery disease resulted in a workload between 8 to 10 METs 
which resulted in dyspnea and fatigue; it did not result in a 
workload of greater than 5 METs, but not greater than 7 METs, 
which resulted in dyspnea, fatigue, angina, dizziness, or 
syncope, or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 20 percent for diabetes 
mellitus is not warranted prior to June 4, 2007; an initial 
rating in excess of 40 percent for diabetes is not warranted 
from that date. 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.119 Code 7913 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for coronary artery disease have not been met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1- 
4.7, 4.21, 4.104, Diagnostic Code 7005 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As noted, the instant appeal is from the initial ratings 
assigned with a grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  December 2006 correspondence provided the veteran 
notice on the downstream issue of an increased initial 
rating.  An August 2007 supplemental SOC readjudicated the 
matter after the veteran received all notice. Neither the 
veteran nor his representative has alleged that notice in 
this case was less than adequate.  The veteran has had full 
opportunity to participate in VA's adjudicatory- appeal 
process, and is not prejudiced by any notice deficiency that 
may have occurred earlier.

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  Additionally, the veteran 
was provided with multiple VA examinations. The veteran has 
not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

1993 to 2003 treatment records from Kaiser Permanente showed 
that the veteran was admitted to the hospital with unstable 
angina and cardiac catheterization demonstrated mild coronary 
disease throughout with significant in stent stenosis of the 
LAD, diagonal lesion, and ostial ramus/first obtuse marginal 
lesion.  He subsequently underwent cardiopulmonary bypass 
grafting times three; reverse saphenous vein graft to the 
ramus intermedius artery; and reverse saphenous vein graft to 
the diagonal, left internal mammary, left anterior 
descending.  

Undated correspondence from Dr. A. U. L. stated that the 
veteran had coronary artery disease and underwent three 
vessel coronary bypass surgery in September 2001.
 
March 2002 correspondence from Dr. K. R. stated that the 
veteran was a diabetic and used insulin to treat his 
diabetes.  

June 2002 VA examination (performed by the Diamond Medical 
Group) noted a history of weight loss, polydipsia, and 
polyuria.  He was found to have blood sugar over 500.  He 
denied any history of hospitalizations for diabetic 
ketoacidosis or hyperglycemia.  He was subsequently treated 
with oral hypoglycemic agents, however, over the years his 
blood sugar continued to rise and he was placed on insulin.  
He reported that his blood sugar fluctuated extremely, 
between 30-500.  He complained of having hypoglycemic 
episodes approximately ten times per year.  He often 
experienced dizziness and near-syncope associated with 
hypoglycemia.  He denied any significant weight loss.  He 
complained of having progressive loss of strength, fatigue, 
and tiredness as a result of his diabetes.  Since his 
September 2001 surgery, he denied having any chest pain.  He 
complained of having a dull, heavy-type of chest pain prior 
to surgery, accompanied by shortness of breath, fatigue, and 
dizziness.  Chest x-ray showed status post cardiotomy.  On 
stress treadmill exercise, the veteran was able to ambulate 
up to 9 minutes on a treadmill test under a Bruce protocol.  
His heart rate rose from 85 to 131 in nine minutes without 
evidence of chest pain or ischemic changes on 
electrocardiogram.  His treadmill test was considered 
equivocally negative.  He failed to reach 85% of maximum 
predicted heart rate.  According to this veteran's clinical 
symptoms and the treadmill stress test results were between 8 
and 10 METs.  After physical examination and testing, his 
diagnoses were diabetes and coronary artery disease, status-
post coronary artery bypass graft.  There was no evidence of 
acute congestive heart failure.  His cardiac examination was 
significant for the presence of Grade II/IV systolic murmur.  
He was status-post a revascularization procedure with stents 
and coronary artery bypass graft in the past.  At the time of 
examination, he was symptom free.  The estimated Met level 
was between 8 and 10.  The coronary artery disease was 
secondary to diabetes mellitus since diabetes was a risk 
factor for coronary artery disease.  

In terms of diabetes, clinically there was no evidence of 
active diabetic retinopathy, skin ulceration or peripheral 
edema, and there was no evidence of arterial insufficiency 
given that the intact pulses in the extremities.  His sensory 
examination was within normal limits.  

January 2003 to September 2006 treatment records from Loma 
Linda VA Medical Center (VAMC) showed treatment for coronary 
arteriosclerosis and diabetes mellitus.  The records showed 
that the veteran was encouraged to exercise.  A February 2004 
record noted that the veteran was advised of the benefits of 
exercise and aerobics, flexibility, and endurance were 
discussed.  A May 2005 record included an assessment of 
uncontrolled diabetes mellitus and advised him to follow a 
low sugar diet.  He had controlled coronary artery disease.  
A September 2006 record noted that the veteran thought that 
his blood sugar levels were fairly good.  He had no routine 
exercise.  The assessment included insulin dependent diabetes 
mellitus, remained uncontrolled.  He was advised to adjust to 
low sugar diet and to restart exercises.  His coronary artery 
disease was stable.  

2005 to 2007 treatment records from Kaiser Permanente 
included a November 2005 record showed that the veteran went 
to the emergency room for low blood sugar.  The clinical 
impression was hypoglycemia.  He was positive for diaphoresis 
and dizziness.  He was not admitted.  A May 2007 treatment 
record described the veteran's diabetes mellitus as 
uncontrolled.  His insulin was adjusted.  A subsequent record 
described his diabetes mellitus as uncomplicated.  The record 
noted that he had no chest pain, but would get shortness of 
breath with regular work such as mowing or watering his trees 
and loading his truck.  He presented with dyspnea on 
exertion, but denied chest pain, orthopnea, P. N. D., 
palpitations, syncope, and edema.  He was able to walk 15 
minutes per day most of the week.  His symptoms had been 
stable for the last year.  His quality of life was mildly 
compromised or affected.  He was advised to begin progressive 
daily aerobic exercise program, follow a low fat, low 
cholesterol diet, attempt to lose weight, reduce salt in diet 
and cooking, improve dietary compliance, and continued 
current healthy lifestyle patterns.  

On June 2007 VA examination for diabetes mellitus, it was 
noted that the c-file was reviewed.  The veteran reported 
that he took insulin more than once daily.  He did not have 
any history of hospitalization or surgery associated with 
diabetes.  He reported episodes of hypoglycemic reactions or 
ketoacidosis, but none of these diabetic complications 
required hospitalization.  In regards to the frequency of 
required visits to a diabetic care provider, it was noted 
that he did not see a diabetic care provider for treatment.  
The veteran was instructed to follow a restricted or special 
diet.  He was restricted in his ability to perform strenuous 
activities.  The veteran stated that he tired easily and 
sometimes after working around the house or in his orange 
groves he felt lightheaded.  Sitting down and resting 
resolved the symptoms.  He had cardiac symptoms related to 
his diabetes.  It was noted that the veteran was a land 
surveyor, but had retired due to age or duration of work.  

On June 2007 VA heart examination, it was noted that the C-
file was reviewed.  The veteran had complaints of dyspnea on 
exertion, but stated that he was able to walk about three 
flights of stairs before having to rest.  He had occasionally 
noticed episodes of palpitations, sustained for up to a half 
a minute at a time, and with associated lightheadedness.  He 
had never experienced syncope or near syncope.  He denied 
orthopnea, paroxysmal nocturnal dyspnea and ankle edema.  
Physical examination revealed that his blood pressure was 
165/88 in the right arm sitting with a heart rate of 66.  
Carotid pulses were 2+ bilaterally without bruits.  His heart 
had a regular rate and rhythm, without murmur appreciated.  
There was no cyanosis, clubbing, or edema in his extremities.  
An EKG revealed normal sinus rhythm with a rate of 69, left 
anterior vesicular block (axis of -64), minimal voltage 
criteria for left ventricular hypertrophy and otherwise 
normal.  On exercise tolerance test, he walked on a ramp 
protocol and terminated his exercise at 9.7 METS due to 
dyspnea.  He also reported bilateral foot pain and fatigue.  
The conclusion was that he had a normal exercise tolerance 
for his age and mild T wave abnormalities at rest precluded 
interpretation of ST T changes during exercise and in 
recovery.  His exercise tolerance was limited by dyspnea.  An 
echocardiogram revealed normal chamber sizes, mild left 
ventricular hypertrophy, normal left ventricular wall motion, 
and ejection fraction estimated at 70%, mild tricuspid 
regurgitation.  

III.  Criteria & Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal. See generally Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. See 38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

1.  Diabetes mellitus

Diabetes mellitus is rated under Code 7913, which provides 
for a 20 percent rating if the condition requires insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  The next higher rating, 40 percent, is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated. 38 C.F.R. § 4.119, Code 
7913.

a.  Prior to June 4, 2007

It was well established by the record that the veteran took 
insulin and was advised to follow a low sugar diet to treat 
his diabetes mellitus.  This meets the schedular criteria for 
a 20 percent rating under Code 7913.  The next higher 40 
percent rating requires an additional factor of regulation of 
activities.  During this time period, the diabetes did not 
necessitate regulation of activities.  In fact, Loma Linda 
VAMC treatment records show that he was advised of the 
benefits of exercise and encouraged to engage in aerobics, 
flexibility, and endurance.  There is no evidence that his 
activities were restricted.  The established findings 
correlate closely with the criteria for a 20 percent rating 
for diabetes mellitus.  The additional factor (regulation of 
activities) required for the next higher rating is not shown. 
Consequently, a rating in excess of 20 percent is not 
warranted.  There is a preponderance of evidence against this 
claim and it must be denied.  

b.  From June 4, 2007

On June 4, 2007, the veteran underwent a VA diabetes 
examination, during which an examiner found that the 
veteran's diabetes had worsened.  The examiner noted that the 
veteran took insulin more than once daily, was restricted in 
ability to perform strenuous activities, and was instructed 
to follow a special diet.  The Board finds this evidence 
sufficient to establish entitlement to an initial evaluation 
of 40 percent from the date of the examination.  An initial 
evaluation in excess of 40 percent is not assignable.  There 
is no evidence of record establishing that, since June 4, 
2007, the veteran's diabetes has caused episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization once or twice yearly or visits to a diabetic 
care provider twice monthly.  On June 4, 2007 VA examination, 
the veteran reported that he had hypoglycemic reactions or 
ketoacidosis; however such complications did not require 
hospitalization.  Moreover, the VA examination noted that the 
veteran did not seek treatment from a diabetic care provider 
and according to VA outpatient treatment records, does not 
seek diabetic treatment twice monthly.  Consequently an 
initial rating in excess of 40 percent from June 4, 2007 is 
not warranted.  There is a preponderance of evidence against 
this claim and it must be denied.  

2.  Coronary Artery Disease

The veteran's coronary artery disease has been assigned a 10 
percent rating under Diagnostic Codes 7005-7006.  A temporary 
evaluation of 100 percent was assigned from September 1, 2001 
to December 31, 2001 based on surgical treatment on the heart 
necessitating convalescence and that rating period is not 
before the Board.

Under Diagnostic Codes 7005 and 7006, a 10 percent rating 
contemplates a workload of greater than 7 METs but not 
greater than 10 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication 
required.  A 30 percent rating contemplates a workload of 
greater than 5 METs but not greater than 7 METs which results 
in dyspnea, fatigue, angina, dizziness, or syncope, or 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating contemplates more than one episode of acute congestive 
heart failure in the past year, or workload of greater than 3 
METs but not greater than 5 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
to 50 percent.  Finally, a 100 percent rating contemplates 
documented coronary artery disease (Code 7005) or myocardial 
infarction (Code 7006) resulting in chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent. 38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7006.

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used. 38 C.F.R. § 4.104, Note (2).

On June 2002 VA examination, on treadmill testing, the 
veteran performed a workload between 8 to 10 METs.  There was 
no evidence of chest pain or ischemic changes on 
electrocardiogram.  On June 2007 VA examination, on treadmill 
testing, the veteran performed a workload equal to 9.7 METs.  
He reported bilateral foot pain and fatigue.  It was noted 
that his exercise tolerance was limited by dyspnea.  His EKG 
testing revealed normal left ventricular systolic function, 
but mild left ventricular hypertrophy.  Here, the evidence 
showed that the veteran had dyspnea, and fatigue.

Throughout the appeal period, the veteran's coronary artery 
disease did not meet the criteria for a 30 percent rating.  
Hence, staged ratings were not warranted.  The coronary 
artery disease did not cause the veteran to perform a 
workload of greater than 5 METs, but not greater than 7 METs, 
which resulted in dyspnea, fatigue, angina, dizziness, or 
syncope, or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  As noted, he 
had some of these symptoms, but the METs performance was 
between 8 to 10 METs.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether there is a preponderance of the evidence against the 
claim, in which case the claim is denied. 38 U.S.C.A. § 
5107(a); Gilbert, 1 Vet. App. 49 (1990).  In this case, there 
is a preponderance of the evidence against a rating in excess 
of 10 percent.


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus prior to June 4, 2007, and an initial rating in 
excess of 40 percent from that date is denied.

An initial rating in excess of 10 percent for a heart 
disorder is denied. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


